Defendants were convicted of adultery and bring error.
It is contended there was no proper evidence of marriage between defendant Maude S. Scott and complainant, her husband, Avon L. Scott.
There was uncontroverted testimony of a witness that she saw said persons joined together by a marriage *Page 336 
ceremony performed by a clergyman, that they lived together thereafter many years as husband and wife, and that a child had been born to them. This is sufficient to establish the marital relation. See People v. Imes, 110 Mich. 250; 38 C. J. p. 1335; and see People v. Perriman, 72 Mich. 184, where the question of such evidence is discussed.
During the trial, the husband was called to the witness stand on behalf of the people, when the following occurred:
"Mr. Glocheski (defendant's counsel): Just a minute —
"The Court: Just a minute, now, counsel. Let me talk to the prosecutor; and let me talk to you. You need not object.
(The counsel and court conferred privately.)
"Mr. Cavanaugh (prosecuting attorney): Mr. Scott, you may come back."
This incident is urged as reversible error. The point of prejudice usual in such cases is of defendant's being compelled to assert nonconsent, to object, which attracts attention of the jurors, who might naturally draw prejudicial inferences.People v. Trine, 164 Mich. 1; People v. Werner, 225 Mich. 18. In the instant case, before questioning was attempted, and before formal objection, the court interfered, ford defendant's counsel he need not object, and the witness left the stand. The incident is not reversible error. The point is ruled by People
v. Osborn, 205 Mich. 531.
Assignments of error fully considered present no reversible error.
Affirmed.
NORTH, C.J., and FEAD, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 337